Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
10, 2019.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00693-CV


                     KENNETH D. EICHNER, Appellant

                                        V.

                         ROGER A. WEISS, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1115309


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed June 17, 2019. On September 30,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.